DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 05/09/2022 has been entered. Claims 1-2 and 4-31 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 05/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southard (US20180015256). Southard is cited in the IDS.
Regarding claim 1, Southard discloses an ultrasound system (10) for accessing a vasculature of a patient ([0017]), comprising:
an ultrasound probe (40);
a cannula (catheter, [0022]); one or more processors (64) ([0020]);
a display (30, [0018]) communicatively coupled to the one-or-more processors (64) (Fig. 2, [0020]), the display for depicting an ultrasound image of a subcutaneous portion of a patient ([0003]);
a non-transitory storage device communicatively coupled to the one-or-more processors ([0020], [0050]), the non-transitory storage device having stored thereon logic ([0050]), that when executed by the one-or-more processors, causes performance of operations including ([0052]):
depicting an enhanced image of the ultrasound image (Fig. 5), including a first icon (112) surrounding a target vessel ([0028]);
receiving updated information (catheter size, [0039]), including a dimension of the cannula ([0039]); and
depicting the first icon (112) in an updated state on the enhanced image according to the updated information (Southard discloses icon (112) correspondingly changing in size according to updated information (new catheter size) [0045]),
wherein the dimension of the cannula is derived by the ultrasound system ([0039], wherein the catheter size can be selected via a bar code scanner, RFID reader technology, and magnetic detection).
Regarding claim 2, Southard discloses the invention as claimed above in claim 1.
Southard further discloses wherein the dimension of the cannula includes at least one of a longitudinal length or a diameter ([0026], [0031], [0045]).
Regarding claim 5, Southard discloses the invention as claimed above in claim 1.
Southard further discloses wherein receiving updated information further includes measuring a diameter of the target vessel (128) ([0033], Southard discloses measuring the diameter of the vessel by touching and sliding ring size control selector (120) to match the vessel comparison ring (112) with the size of the vessel (140) [0043]) and receiving a desired range of vessel occupancy (Southard discloses changing vessel occupancy range by resizing the vessel comparison ring (112), thus allowing for a desired range to be met [0044]), and wherein the first icon (112) in the updated state further includes indicating a percentage vessel occupancy (130) of the target vessel is within the desired range of vessel occupancy (Vessel occupation data (130) depicts percentage vessel occupancy [0034], allowing for clinicians the ability to tell whether the vessel occupancy is within the desired range set prior [0036]).
Regarding claim 19, Southard discloses a method of accessing a vessel using ultrasonic imaging ([0017]), comprising:
providing and ultrasound system (10) comprising:
an ultrasound probe (40);
a cannula (catheter, [0022]);
one or more processors ([0020]);
a display (30, [0018]) communicatively coupled to the one-or-more processors (64) (Fig. 2, [0020]), and configured for depicting an ultrasound image of a subcutaneous portion of a patient ([0003]);
a non-transitory storage device communicatively coupled to the one-or- more processors ([0020], [0050]);
depicting an enhanced image of the ultrasound image (Fig. 5), including a first icon (112) surrounding a target vessel;
receiving updated information (catheter size, [0039]), including a dimension of the cannula ([0039]); and
depicting the first icon in an updated state on the enhanced image according to the updated information (Southard discloses icon (112) correspondingly changing in size according to updated information (new catheter size) [0045]),
wherein the dimension of the cannula is derived by the ultrasound system ([0039], wherein the catheter size can be selected via a bar code scanner, RFID reader technology, and magnetic detection).
Regarding claim 20, Southard discloses the invention as claimed above in claim 19.
Southard further discloses wherein the dimension of the cannula includes at least one of a longitudinal length or a diameter ([0026], [0031], [0045]).
Regarding claim 22, Southard discloses the invention as claimed above in claim 19.
Southard further discloses wherein receiving updated information further includes measuring a diameter of the target vessel (128) ([0033], Southard discloses the method of measuring the diameter of the vessel by touching and sliding ring size control selector (120) to match the vessel comparison ring (112) with the size of the vessel (140) ([0043]) and receiving a desired range of vessel occupancy (Southard discloses changing vessel occupancy range by resizing the vessel comparison ring (112), thus allowing for a desired range to be met [0044]), and wherein the first icon (112) in the updated state further includes indicating a percentage vessel occupancy (130) of the target vessel is within the desired range of vessel occupancy (Vessel occupation data (130) depicts percentage vessel occupancy [0034], allowing for clinicians the ability to tell whether the vessel occupancy is within the desired range set prior [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (20180015256) in view of Ryu (US20170215842). Southard is cited in the IDS.
Regarding claims 4 and 21, Southard discloses the invention as claimed above in claims 1 and 19 respectively.
However, Southard does not disclose wherein the first icon in the updated state includes at least one of a first color, a first pattern, a first intermittent feature, or a first alphanumerical symbol to indicate the updated state.
Ryu teaches a similar device wherein a controlling icon (822), representing a reference location, to flicker after reaching an updated state of having a location of a probe (310) correspond with a reference location ([0138]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include for the first icon some type of indication to notify users an icon has successfully updated. Southard discloses a first icon (112) and a separate indicator (130) to depict corresponding vessel occupancy (as an alphanumeric symbol) which changes to reflect the updated state (size) of the first icon ([0034],[0044]). One of ordinary skill in the art would recognize Southard’s device includes an indicator for the first icon being in an updated state, but on a separate icon. Ryu teaches the icon itself indicating its updated status ([0138]). Modifying the invention of Southard with the teachings of Ryu would allow for the user an easier or more intuitive way to tell an icon has updated as the icon itself would exhibit change and not a separate icon which uses alphanumeric characters which may be difficult to remember their previous values.
Claims 6-8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Southard '256 (US20180015256) in view of Southard '465 (US20180228465). Southard ‘256 and Southard ‘465 are cited in the IDS.
Regarding claim 6, Southard ‘256 discloses the invention as claimed above in claim 1.
However, Southard ‘256 does not disclose wherein receiving updated information further includes an angle of insertion of the cannula and a desired range of vessel purchase, and wherein the first icon in the updated state further includes indicating a vessel purchase length is within the desired range of vessel purchase.
Southard ‘465 teaches an angled insertion path (y) being defined by needle (84) ([0029]) and the angled insertion path (y) information being provided to the system (10) ([0037]). Southard ‘465 also teaches system (10) being configured to allow a user to input (receive updated information) a desired amount of catheter length (vessel purchase length) to be disposed in a vessel ([0050]). Southard ‘465 teaches the catheter length field icon (208) to update with suggested catheter(s) with lengths sufficient to provide at least the desired length of catheter within the vessel ([0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 to include for the ultrasound system to receive information regarding the angle of insertion and a desired range of vessel purchase. Doing so would enable for the system to provide the user or clinician with information on catheter(s) having overall lengths sufficient to meet a desired range of vessel purchase, as taught by Southard ‘465 ([0050]). These vessel purchase lengths given to the user would then allow the user to choose an appropriate catheter for the insertion into the patient at a precise depth/length into the vessel for a procedure.
Regarding claim 7, Southard ‘256 in view of Southard ‘465 discloses the invention as claimed above in claim 6.
However, Southard ‘256 does not disclose wherein the angle of insertion of the cannula is predetermined.
Southard ‘465 teaches a catheter being inserted along an angled insertion path that is predefined by needle guide (60) ([0029], [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 to have an angle of a cannula be predetermined. Doing so would make further calculations, such as those involving angle of insertion (i.e. insertion length) simpler as one variable (angle of insertion) is already known. Furthermore, the use of a needle guide to provide for a predetermined angle of insertion would make for a more steady and precise procedure as opposed to not using a needle guide.
Regarding claim 8, Southard ‘256 in view of Southard ‘465 teaches the invention as claimed above in claim 6.
However, Southard ‘256 does not teach wherein the angle of insertion of the cannula is measured by the system using at least one of a needle guide or a permanent magnet and magnetic sensor array.
Southard ‘465 teaches using a needle guide (60) to define an angle of insertion (catheter insertion path, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 to use a needle guide to measure or define an angle of insertion. Doing so would provide for a more precise insertion.
Regarding claim 23, Southard ‘256 discloses the invention as claimed above in claim 19.
However, Southard ‘256 does not disclose wherein receiving updated information further includes an angle of insertion of the cannula and a desired range of vessel purchase, and wherein the first icon in the updated state further includes indicating a vessel purchase length is within the desired range of vessel purchase.
Southard ‘465 teaches an angled insertion path (y) being defined by needle (84) ([0029]) and the angled insertion path (y) information being provided to the system (10) ([0037]). Southard ‘465 also teaches system (10) being configured to allow a user to input (receive updated information) a desired amount of catheter length (vessel purchase length) to be disposed in a vessel ([0050]). Southard ‘465 teaches the catheter length field icon (208) to update with suggested catheter(s) with lengths sufficient to provide at least the desired length of catheter within the vessel ([0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 to include for the ultrasound system to receive information regarding the angle of insertion and a desired range of vessel purchase. Doing so would enable for the system to provide the user or clinician with information on catheter(s) having overall lengths sufficient to meet a desired range of vessel purchase, as taught by Southard ‘465 ([0050]). These vessel purchase lengths given to the user would then allow the user to choose an appropriate catheter for the insertion into the patient at a precise depth/length into the vessel for a procedure.
Regarding claim 24, Southard ‘256 in view of Southard ‘465 teaches the invention as claimed above in claim 23.
However, Southard ‘256 does not teach wherein the angle of insertion of the cannula is measured by the system using at least one of a needle guide or a permanent magnet and magnetic sensor array.
Southard ‘465 teaches using a needle guide (60) to define an angle of insertion (catheter insertion path, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 to use a needle guide to measure or define an angle of insertion. Doing so would provide for a more precise insertion.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (US20180015256) in view of Navratil (US20160029995). Southard is cited in the IDS.
Regarding claim 9, Southard discloses the invention as claimed above in claim 1.
However, Southard does not disclose wherein receiving updated information further includes measuring at least one of a Doppler information or a pulsatile information.
Navratil teaches a similar device using a Doppler probe (26) to measure doppler data as shown in figures 11 and 12 ([0080])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include Doppler information in the received updated information. Doing so would allow for continuous dynamic assessment of the heart through monitoring flow patterns, as taught by Navratil ([0080]). The benefit of having doppler information is that, for administering vascular-based therapy, blood flow, volume, and direction are all factors that affect the therapy. Knowing this information may provide for better therapy delivery.
Regarding claim 10, Southard in view of Navratil teaches the invention as claimed above in claim 9.
However, Southard does not teach wherein the first icon in the updated state further includes determining a flow rate of the target vessel.
Navratil teaches determining a flow rate through a venous structure and communicating it to a user via a visual indicia ([0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include determining a flow rate and representing it on display via an icon. Doing so would allow for clinicians to know the local flow rate inside the target vessel, and the flow rate is a useful indicator of how fast a vascular-based administered therapy may spread and/or is efficient.
Regarding claim 11, Southard in view of Navratil teaches the invention as claimed above in claim 9.
However, Southard does not teach wherein the first icon in the updated state further includes determining a venous or arterial flow of the target vessel.
Navratil teaches determining a flow rate through a venous structure and communicating it to a user via a visual indicia ([0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include determining a venous flow rate and representing it on display via an icon. Doing so would allow for clinicians to know the local flow rate inside the target vessel, and the flow rate is a useful indicator of how fast a vascular-based administered therapy may spread and/or is efficient.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Southard '256 (US20180015256) in view of Southard '465 (US20180228465) and Matsumoto (US20170164923). Southard ‘256 and Southard ‘465 are cited in the IDS.
Regarding claims 12 and 25, Southard ‘256 discloses the invention as claimed above in claim 1 and 19.
However, Southard ‘256 does not disclose wherein receiving updated information further includes measuring a change in roundness of the target vessel and wherein the first icon in the updated state further includes indicating a deviation of the roundness of the target vessel.
Southard ‘456 discloses wherein receiving updated information further includes an angle of insertion of the cannula ([0029], [0037]) and a desired range of vessel purchase ([0050]), and wherein the first icon in the updated state further includes indicating a vessel purchase length is within the desired range of vessel purchase (Southard ‘465 discloses the catheter length field icon (208) to update with suggested catheter(s) with lengths sufficient to provide at least the desired length of catheter within the vessel ([0050]).
Mastumoto discloses a similar device (33) ([0030], [0032]) measuring the circularity of blood flow area of a blood vessel ([0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard ‘256 with the teachings of Southard ‘465 and Matsumoto to include roundness as a measurement included in received updated information, as well as having the first icon indicate a deviation of the roundness of the target vessel. One of ordinary skill in the art would recognize Southard ‘465 teaches the concept of including additional information (angle of insertion and desired range of vessel purchase) in the received updated information and having the first icon display the corresponding information. Substituting Southard ‘465’s information and measurement regarding angle of insertion and desired range of vessel purchase with Matsumoto’s circularity measurement would have yielded the predictable result of including measuring a change in roundness of the target vessel and having the first icon in an updated state indicate a deviation of roundness (circularity and roundness measurements are deviations of roundness).
Claims 13, 18, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (US20180015256) in view of Silverstein (US20170079548).
Regarding claim 13, Southard discloses the invention as claimed above in claim 1.
However, Southard does not disclose wherein the enhanced image of the ultrasound image further includes a guideline indicating a predicted trajectory of the cannula through the subcutaneous portion of the patient.
Silverstein teaches a similar system (1110) depicting a projected path (1236) of a needle (1200) ([0182]). Figures 23A & B clearly show a predicted trajectory of a needle through the subcutaneous ([0179]) portion of a patient.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include a guideline indicating a predicted trajectory of a cannula. Doing so would provide for real time treatment planning for the clinician/user, allowing them to maneuver and avoid critical structures.
Regarding claim 18, Southard discloses the invention as claimed above in claim 1.
However, Southard does not disclose wherein the enhanced image of the ultrasound image further includes an alert indicating a tip of the cannula is proximate a back wall of the target vessel.
Silverstein teaches a guidance system for locating and guiding a needle ([0156]) and changing the color of the representation of the needle as to alert or warn a user that the path of the needle is approaching a particular structure or obstruction (such structures include a back wall of a vessel, [0264]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include an alert indicating a tip is proximate a back wall of a vessel. Doing so would help prevent any unintended penetration of vessels and thus bleeding and/or bruising from occurring.	
Regarding claim 26, Southard discloses the invention as claimed above in claim 19.
However, Southard does not disclose wherein the enhanced image of the ultrasound image further includes a guideline indicating a predicted trajectory of the cannula through the subcutaneous portion of the patient.
Silverstein teaches a similar a system (1110) depicting a projected path (1236) of a needle (1200) ([0182]). Figures 23A & B clearly show a predicted trajectory of a needle through the subcutaneous ([0179]) portion of a patient.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include a guideline indicating a predicted trajectory of a cannula. Doing so would provide for real time treatment planning for the clinician/user, allowing them to maneuver and avoid critical structures.
Regarding claim 31, Southard discloses the invention as claimed above in claim 19.
However, Southard does not disclose wherein the enhanced image of the ultrasound image further includes an alert indicating a tip of the cannula is proximate a back wall of the target vessel.
Silverstein teaches a guidance system for locating and guiding a needle ([0156]) and changing the color of the representation of the needle as to alert or warn a user that the path of the needle is approaching a particular structure or obstruction (such structures include a back wall of a vessel, [0264]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard to include an alert indicating a tip is proximate a back wall of a vessel. Doing so would help prevent any unintended penetration of vessels and thus bleeding and/or bruising from occurring.
Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (US20180015256) in view of Silverstein (US20170079548) as applied to claims 13 and 26 above respectively, and further in view of Pelissier (US20130041250). Pelissier is cited in the IDS.
Regarding claims 14 and 27, Southard in view of Silverstein teaches the inventions as claimed above in claims 13 and 26.
However, Southard in view of Silverstein does not teach wherein the guideline includes at least one of a first color or a first pattern to indicate when the predicted trajectory of the cannula intersects the target vessel and includes at least one of a second color or a second pattern to indicate when the predicted trajectory of the cannula does not intersect the target vessel.
Pelissier teaches an ultrasound system (10) wherein a displayed trajectory indicates that the needle trajectory will intersect an artery via markers ([0088]). Pelissier teaches the use of a first marker to indicate the user to proceed with the current trajectory and a second marker to indicate the user not to proceed when trying to locate a vein ([0018], [0088]). As the method is drawn to locating a specific artery, the first marker appears when the predicted trajectory intersects the target vessel, and the second marker appears when it does not intersect ([0088]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard in view of Silverstein to include indicators for when the guideline either intersects or does not intersect the target vessel. One of ordinary skill in the art would recognize Pelissier’s first and second markers/indicators ([0088]) may include representations such as for example the displayed trajectory itself turning green when it’s predicted to intersect the target vessel and red when it’s not. Pelissier discloses using markers comprising a green circle, a check mark, an x, and a flashing “NO”, all of which contain either a color or pattern ([0088]). The benefits of such a modification would allow for an inexperienced user being able to operate a system to locate a blood vessel of interest and insert the needle into the blood vessel, as taught by Pelissier ([0018]).
Claims 15-17 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Southard (US20180015256) in view of Silverstein (US20170079548) as applied to claims 13 and 26 above respectively, and further in view of Meurer (US20120179038).
Regarding claims 15 and 28, Southard in view of Silverstein teaches the inventions as claimed above in claims 13 and 26.
However, Southard in view of Silverstein does not teach further including a second icon surrounding an obstruction disposed adjacent the trajectory of the cannula between the cannula and the target vessel.
Meurer teaches identifying anatomy of interest of a patient using an ultrasound probe ([0023]). Meurer teaches highlighting certain anatomical structures from a user interface with a certain color, label, or bold outline around or near the anatomy in order to avoid contact with said anatomy during an interventional procedure ([0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard in view of Silverstein to include a second icon surrounding an obstruction disposed adjacent the trajectory of the cannula between the cannula and target vessel. Doing so would enable the user to more easily see the anatomical structures and move interventional instruments, such as a cannula or catheter, to avoid contact with obstructions during a procedure, as taught by Meurer ([0023])
Regarding claims 16-17 and 29-30, Southard in view of Silverstein and Meurer teaches the invention as claimed above in claims 15 and 28.
However, Southard does not teach wherein the obstruction includes at least one of a nerve bundle or an arterial vessel nor wherein the second icon includes at least one of a second color, a second pattern, a second intermittent feature, or a second alphanumerical symbol.
Meurer teaches the obstruction may comprise organs, arteries (104), veins (106), specific tissues or part of tissues, and nerve bundles (108) (Figs. 3-8, [0023]). Meurer also teaches the highlight may comprise a certain color, label, or bold outline ([0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Southard in view of Silverstein and Meurer to further include nerve bundles or arterial vessels as obstructions to be highlighted and to further have the second icon include at least one of a color, pattern, intermittent feature, or alphanumeric symbol. Doing so further lower the risk of causing nerve damage or internal bleeding from an interventional instrument,  such as a cannula, accidentally coming into contact with a nerve bundle or arterial vessel during a procedure. Additionally, the second icon including a second, different, indicator would allow it to be differentiated from the first icon, allowing for the user to tell which icons indicate what.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant argues on page 7 that Southard ‘256 fails to teach that any dimension is derived by the ultrasound system. Examiner respectfully disagrees. In addition to the size of the catheter being selected by the clinician as taught in ¶[0031], Southard ‘256 additionally teaches in ¶[0039] “In another embodiment, a default sample catheter size can be selected according to input into the system (10), such as by a bar code scanner, user manual enter, RFID reader technology, magnetic detection, etc”. So while Southard ‘256 teaches manual user entry of the catheter size, Southard ‘256 additionally teaches the catheter size can be derived by the ultrasound system (10) by having the system (10) scan a barcode, read an RFID chip, or detect magnetic fields. Therefore, Southard ‘256 teaches the ultrasound system (10) derives a dimension or size of the catheter by receiving information from a barcode, RFID chip, or magnetic detection. This is similar to Applicant’s disclosed specifications in ¶[0048], wherein it states “In an embodiment, the system 10 receives or derives the cannula size from RFID chips, magnetic sensor arrays, and the like. For example, the cannula can include identification markers, RFID chips, barcodes, QR codes, combinations thereof, of the like that include information about the size, diameter, length, etc. of the cannula being used. The system 10 interprets the size of the cannula being used by way of these identification markers and the like, independent of any input from the clinician”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793